The defendant was indicted for forgery, was convicted and sentenced to the penitentiary for a term of not less than two nor more than three years.
Error is claimed in the overruling of certain demurrers to the indictment. The indictment follows the form laid down for forgery in the second degree in so far as that form covers section 6910 of the Code. Form 62, page 670, of the Code 1907. There is no form set out for the latter part of section 6910, for uttering and publishing as true a check as set out in the indictment, and in drawing this latter part the solicitors evidently followed the form for forgery in the *Page 641 
first degree as set out in form 61, and in this there was no error.
Section 7132 of the Code provides:
"The manner of stating the act constituting the offense, as set forth in the forms given in article 7 of this chapter, is sufficient in all cases in which the forms there given are applicable; in other cases, forms may be used as near similar as the nature of the case and the rules prescribed in this chapter will permit."
There is no bill of exceptions in the record, and the time for presenting and having the same signed has expired.
Motion for a new trial was made, but will not be reviewed, for there is no showing as to what evidence, if any, was offered in connection with this motion. Ross v. State, 16 Ala. App. 393,78 So. 309. Neither can error be predicated on the refusal of requested charges, where the oral charge of the court is not set out, and there is no bill of exceptions.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.